UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1667


GOITOM MOGOS-HABTE, a/k/a Goltom Mogos Habte,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 20, 2013              Decided:   February 28, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW, SARAPU & PILCHER, PLLC, Washington,
D.C., for Petitioner.     Stuart F. Delery, Principal Deputy
Assistant   Attorney General,   Linda S.  Wernery,  Assistant
Director, Kerry A. Monaco, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Goitom Mogos-Habte, a native and citizen of Eritrea,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing      his    appeal    from    the      immigration

judge’s decision denying his requests for asylum and withholding

of removal under the Immigration and Nationality Act (“INA”) * and

denying his motion to remand.

            A     determination     regarding      eligibility       for     asylum    or

withholding of removal under the INA is affirmed if supported by

substantial       evidence    on    the    record       considered     as    a   whole.

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                     Administrative

findings     of    fact,     including         findings    on     credibility,        are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                8 U.S.C. § 1252(b)(4)(B) (2006).

Legal     issues    are    reviewed       de    novo,     “affording        appropriate

deference to the [Board]’s interpretation of the INA and any

attendant regulations.”            Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008).            This court will reverse the Board only

if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.


     *
       The agency granted Mogos-Habte’s request for withholding
of removal under the Convention Against Torture.



                                           2
INS,   296    F.3d      316,       325    n.14    (4th      Cir.    2002).        Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

is   ‘conclusive        unless       manifestly        contrary       to    the    law    and   an

abuse of discretion.’”                   Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

              We have reviewed the evidence of record and conclude

that   substantial           evidence         supports      the    agency’s       finding      that

Mogos-Habte failed to meet his burden of establishing that his

experiences with the Eritrean military constituted either past

persecution        or    a   well-founded            fear    of    future       persecution     on

account of a protected ground.                       We therefore uphold the denial

of Mogos-Habte’s requests for asylum and withholding of removal

under the INA.            See Camara v. Ashcroft, 378 F.3d 361, 367 (4th

Cir. 2004). (“Because the burden of proof for withholding of

removal is higher than for asylum — even though the facts that

must be proved are the same — an applicant who is ineligible for

asylum   is    necessarily           ineligible          for      withholding      of    removal

under [8 U.S.C.] § 1231(b)(3).”).

              We    have      also       reviewed      the     denial      of    Mogos-Habte’s

motion to remand and find no abuse of discretion.                                See Onyeme v.

INS, 146 F.3d 227, 234 (4th Cir. 1998) (setting forth standard

of   review).           As   found       by    the    Board,       Mogos-Habte       failed     to

demonstrate        that      the    evidence      he     sought     to     present      “was    not

available and could not have been discovered or presented at the

                                                 3
former hearing.”        8 C.F.R. § 1003.2(c)(1) (2012).                     We further

reject Mogos-Habte’s contention that the Board should have taken

administrative notice of his evidence under the “commonly known

facts”     exception    set    forth       in    8   C.F.R.       § 1003.1(d)(3)(iv)

(2012).

            Accordingly,      we    deny       the   petition     for     review.      We

dispense     with    oral     argument      because        the    facts     and     legal

contentions    are     adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                           4